IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0635
                                Filed July 9, 2015


IN THE INTEREST OF C.P. AND K.P.,
Minor Children,

S.M., Mother,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Cheryl Traum,

District Associate Judge.



       A mother appeals the termination of her parental rights to her two children

born in 2009 and 2010. AFFIRMED.



       Charles Elles, Bettendorf, for appellant mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Michael J. Walton, County Attorney, and Julie Walton,

Assistant County Attorney, for appellee State.

       Jack Dusthimer, Davenport, attorney and guardian ad litem for minor

children.



       Considered by Danilson, C.J., and Vaitheswaran and Doyle, JJ.
                                          2


VAITHESWARAN, J.

       An incarcerated mother appeals the termination of her parental rights to

two children, born in 2009 and 2010. She does not challenge the grounds for

termination.   She simply argues the district court (1) should have “granted

additional time for [her] to be released on parole and work on her reunification

with the children” and (2) termination “was not in the children’s best interest.”

       Our de novo review of the record reveals the following facts. The children

were removed from the parents’ care based on the parents’ abuse of alcohol and

marijuana while caring for them. Meanwhile, the mother pled guilty to two counts

of child endangerment involving other children, was sentenced to two

consecutive prison terms not exceeding five years each, and remained in prison

at the time of the termination hearing.

       Although the mother testified parole was imminent, her counselor

recommended against parole until she completed a nine-month substance abuse

program. At the time of a rescheduled termination hearing, the Iowa Board of

Parole had yet to receive the mother’s papers and the mother could only

speculate on what action the board would take.

       We agree with the district court that the children were in need of

permanency and should not have to wait “while their parent attempts to put [her]

life in order.” Accordingly, additional time for reunification was not warranted.

See Iowa Code § 232.104(2)(b) (2013).

       Termination also must be in the children’s best interests. In re P.L., 778

N.W.2d. 33, 40 (Iowa 2010). An Iowa Department of Human Services social

worker acknowledged the mother shared a close bond with the children. The
                                         3


mother additionally pointed to eight certificates she received for completing

rehabilitative programs within the prison. Nonetheless, her substance abuse and

anger issues and her propensity to associate with men having similar issues lead

us to conclude termination was in the children’s best interest.

       AFFIRMED.